DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 13 is objected to because of the following informalities:  “The image processing apparatus according to claim 12, further comprising a memory configured to store weight information used in the neural network.”, where “weight information” lacks precedent.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wei, C., Wang, W., Yang, W. and Liu, J., 2018. Deep retinex decomposition for low-light enhancement. arXiv preprint arXiv:1808.04560 (Chen), in view of Lee, S.H., Park, H.M. .
Regarding Claims 1, 12, 14-19, Chen teaches:
An image processing method comprising steps of obtaining a first map representing a region outside a dynamic range of an input image based on a signal value in the input image and a threshold of the signal value; and inputting input data including the input image and the first map and executing a recognition task or a regression task (Chen: Figs. 1-2, a system configuration that takes ground truth and captured low illuminance image to remove blurring and noise and restore original image through neural network; the system consists of three stages, stage 1: illumination map is generate from input images; stage 2: image adjustment is down through a U-net structure, and finally an image is restored/de-blurred).
Chen does not illustrate explicitly on generating a map based on input image. However, Lee teaches (Lee: Fig. 2, the system converts RGB to YCbCr and further using luminance Y to create an edge map (i.e. a first map); the edge map and input images are going to Kernel for image restoration; chapter 3.3: a thresholding process is used to generate edge map).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chen with generating a map based on input image as further taught by Lee. The advantage of doing so is to provide a mechanism to use edge map to assisting in image restoration (Lee: Intro).

Chen does not teach explicitly on a saturation map. However, Whyte teaches (Whyte: Fig. 6, mask of saturated pixels and mask of all parts of captured image that are affected by bring pixels).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chen with a saturation map as further taught by Whyte. The advantage of doing so is to provide a mechanism to eliminate saturated pixels without causing artefacts (Whyte: Abstract).
Regarding Claim 2, Chen as modified teaches all elements of Claim 1. Chen as modified further teaches:
The image processing method according to claim 1, wherein the threshold of the signal value is set based on at least one of a luminance saturation value and a black level in the input image (Chen: Figs. 1-2, black level; Whyte: Fig. 6, saturation mask).
Regarding Claim 3, Chen as modified teaches all elements of Claim 1. Chen as modified further teaches:
The image processing method according to claims 1, wherein the first map is a map representing at least one of a luminance saturated area and a blocked- up shadow area in the input image (Chen: Figs. 1-2, black level; Whyte: Fig. 6, saturation mask).
Regarding Claim 4, Chen as modified teaches all elements of Claim 1. Chen as modified further teaches:
illumination map represents different channel value from Reflectance, i.e. R/G/B channels).
Regarding Claim 5, Chen as modified teaches all elements of Claims 1/4. Chen as modified further teaches:
The image processing method according to claim 4, wherein the inputting step inputs only one of the input image and the first map to a first layer of the neural network, concatenates, in a channel direction, a feature map that is an output from at least the first layer, with the other of the input image and the first map that has not been input to the first layer, and inputs concatenated data to a subsequent layer of the neural network (Chen: Fig. 1, adjustment stage uses a U-Net based encode-decoder configuration that has similar features).
Regarding Claim 6, Chen as modified teaches all elements of Claims 1/4. Chen as modified further teaches:
The image processing method according to claim 4, wherein the inputting step branches an input part of the neural network, converts the input image and the first map into feature maps in different layers, concatenates the feature maps, and inputs that to a subsequent layer (Chen: Fig. 1, adjustment stage uses a U-Net based encode-decoder configuration that has similar features).
Regarding Claim 7, Chen as modified teaches all elements of Claim 1. Chen as modified further teaches:
RGB image is converted into YCbCr, where the map is generated through Y component, where the pixel numbers are equal in RGB and Y channels).
Regarding Claim 8, Chen as modified teaches all elements of Claim 1. Chen as modified further teaches:
The image processing method according to claim 1, wherein the task is to deblur the input image (Chen: Figs. 1-2).
Regarding Claim 13, Chen as modified teaches all elements of Claim 13. Chen as modified further teaches:
The image processing apparatus according to claim 12, further comprising a memory configured to store weight information used in the neural network (Whyte: section 5.2, generating weights for blurry pixels, where weights are stored in memory in the system).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wei, C., Wang, W., Yang, W. and Liu, J., 2018. Deep retinex decomposition for low-light enhancement. arXiv preprint arXiv:1808.04560 (Chen), in view of Lee, S.H., Park, H.M. and Hwang, S.Y., 2012. Motion deblurring using edge map with blurred/noisy image pairs. Optics Communications, 285(7), pp.1777-1786 (Lee) and in further view of Whyte, O., Sivic, J. and Zisserman, A., 2014. Deblurring shaken and partially saturated images. International journal of computer vision, 110(2), pp.185-201 (Whyte) and Zhang, K., Zuo, W. and Zhang, L., 2018. FFDNet: Toward a fast and flexible solution for CNN-based image denoising. IEEE Transactions on Image Processing, 27(9), pp.4608-4622 (Zhang).
Regarding Claim 9, Chen as modified teaches all elements of Claim 1. Chen as modified further teaches (Whyte: section 2, a blur kernel can be represented by a set of weights w; section 5.2, generating weights for blurring pixels). Chen as modified does not teach explicitly on obtaining a weight map based on the signal value in the input image and the threshold of the signal value; and generating a weighted average image based on the output from the neural network, the input image, and the weight map. However, Zhang teaches:
The image processing method according to claim 1, further comprising steps of. obtaining a weight map based on the signal value in the input image and the threshold of the signal value; and generating a weighted average image based on the output from use uniform noise level map to de-noise image).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Chen as modified with obtaining a weight map based on the signal value in the input image and the threshold of the signal value; and generating a weighted average image based on the output from the neural network, the input image, and the weight map as further taught by Zhang. The advantage of doing so is to provide a simple mechanism to remove image noise that is less complicated for moderate performance gain (Zhang: Section C).

Allowable Subject Matter
The Claims 10 -11 are objected to as being dependent upon a rejected base claims, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649